Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 08, 2015

The Court of Appeals hereby passes the following order:

A15D0467; A15D0472. KEVIN SCOTT ROSE v. THE STATE.

      Kevin Scott Rose seeks discretionary review of the trial court’s June 30, 2014,
order revoking his probation and April 9, 2015, order denying his motion to modify
sentence. We lack jurisdiction because the applications are untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, Rose filed his applications on June 10, 2015,
and June 16, 2015, which were 345 and 68 days, respectively, after the trial court’s
orders were entered. Therefore, the applications are untimely, and they are hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           07/08/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.